
	

114 HR 1637 : Federally Funded Research and Development Sunshine Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1637
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require annual reports on the activities and accomplishments of federally funded research and
			 development centers within the Department of Homeland Security, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Federally Funded Research and Development Sunshine Act of 2015. 2.Annual reports on projects of federally funded research and development centers within the Department of Homeland Security (a)In generalThe Secretary of Homeland Security shall annually submit to the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate a list of ongoing and completed projects that federally funded research and development centers within the Department of Homeland Security have been tasked to complete.
 (b)Prohibition on new authorization of fundingThis section shall be carried out using amounts otherwise appropriated or made available to the Department of Homeland Security. No additional funds are authorized to be appropriated to carry out this section.
			
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
